Case 1:21-cv-22854-DPG Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 CAROLYN RUSSELL,

               Plaintiff,

 v.                                                       Case No.: ___________________

 CAPITAL MANAGEMENT SERVICES, LP,

               Defendant.
                                              /

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Capital

 Management Services, LP (“CMS”), through undersigned counsel, hereby removes the

 above-captioned civil action from the County Court of the Eleventh Judicial Circuit, in and

 for Miami-Dade County, Florida, to the United States District Court for the Southern

 District of Florida, Miami Division. The removal of this civil case is proper because:

        1.     CMS is the named defendant in this civil action filed by plaintiff, Carolyn

 Russell (“plaintiff”), in the County Court of the Eleventh Judicial Circuit, in and for Miami-

 Dade County, Florida, titled Carolyn Russell v. Capital Management Services, LP, Case

 No.: 2021-018618-CC-05 (hereinafter the “State Court Action”).

        2.     CMS removes this case on the basis of the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief based on

 alleged practices in violation of federal law.




                                                  1
Case 1:21-cv-22854-DPG Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 3




        3.     Pursuant to 28 U.S.C. § 1446(b), CMS has timely filed this Notice of

 Removal. CMS was served with plaintiff’s Complaint on July 16, 2021. This Notice of

 Removal is filed within 30 days of receipt of the Complaint by CMS.

        4.     Attached hereto as Exhibit A and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

        5.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida.

        WHEREFORE, Defendant, Capital Management Services, LP, hereby removes to

 this Court the State Court Action.


 Dated: August 5, 2021


                                         Respectfully Submitted,

                                         /s/ Michael P. Schuette
                                         Michael P. Schuette, Esq.
                                         Florida Bar No. 0106181
                                         Dayle M. Van Hoose, Esq.
                                         Florida Bar No. 0016277
                                         SESSIONS, ISRAEL & SHARTLE, LLC
                                         3350 Buschwood Park Drive, Suite 195
                                         Tampa, Florida 33618
                                         Telephone: (813) 890-2460
                                         Facsimile: (877) 334-0661
                                         mschuette@sessions.legal
                                         dvanhoose@sessions.legal
                                         Counsel for Defendant,
                                         Capital Management Services, LP




                                            2
Case 1:21-cv-22854-DPG Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of August 2021, a copy of the foregoing

 was filed electronically via CM/ECF system. Notice of this filing will be sent to the parties

 of record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below.

                                   Jibrael S. Hindi, Esq.
                                 Thomas J. Patti, III, Esq.
                            The Law Offices of Jibrael S. Hindi
                              110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                           /s/ Michael P. Schuette
                                           Attorney




                                              3
